 



Exhibit 10.01
Option Grant Notification

 
To: [FIRST_NAME] [LAST_NAME]
[EMAIL_ADDRESS]
Employee ID: [ID]
Subject: Option Grant

 
Congratulations! We are pleased to inform you that the Board of Directors has
granted to you a Non-Qualified Stock Option Number [NUM] for [SHARES_GRANTED]
shares of KLA-Tencor Corporation common stock at $[insert price on date of
grant] per share pursuant to the terms of the 2004 Equity Incentive Plan. The
date of grant of the option is [insert grant date].
Shares under this option become exercisable based upon your continuous full-time
service as follows: [insert vesting schedule, as determined at date of grant]
The option will be fully vested [insert complete vest date] from [insert grant
date] subject to your continued full-time service.
The vesting under this option for current or future continuous part-time service
follows the schedule above and is pro rated based on your regular approved
schedule of record, as follows:

             
< 4 hours
  = 10%   21-24 hours   = 60%
5-8 hours
  = 20%   25-28 hours   = 70%
9-12 hours
  = 30%   29-32 hours   = 80%
13-16 hours
  = 40%   33-36 hours   = 90%
17-20 hours
  = 50%   > 36 hours   = 100%

Should you go on a leave of absence, your vesting will cease on the 1st day of
your leave (unless otherwise required by law or as determined in writing by the
Plan Administrator, in its sole discretion) and will recommence upon your return
to work. Vesting will also cease on your termination of employment for any
reason, including pursuant to a reduction-in-force.
The option will expire on [insert date determined by the Plan Administrator].
Any unvested options due to either part-time status or leave of absence and/or
vested options not exercised on or prior to the expiration date shall expire.
Vested options may be exercised up to 3 months after terminating employment with
KLA-Tencor. After that date, all options will be cancelled.
The grant of an Option and the issuance of Shares upon exercise of the Option
are subject to compliance with all of the applicable requirements of all laws or
regulations with respect to such options. Neither the grant of this Option nor
the vesting schedule alter the terms of your employment, which remain at-will
and subject to termination by KLA-Tencor or you at any time, with or without
cause or notice.
For the other terms and conditions relating to your stock option, please see the
2004 Equity Incentive Plan on the Employee Stock Services Web-site. Both of
these can be accessed through the KLA-Tencor Intranet site:
http://ktwebdev.kla-tencor.com/treasury/kla_web/sop_features.html
Questions should be directed to Employee Stock Services Hotline, x57150 or via
e-mail at 401k.stock@kla-tencor.com.
THIS MEMO IS YOUR OFFICIAL NOTIFICATION OF THIS STOCK GRANT. NO ADDITIONAL
DOCUMENTATION WILL BE SENT TO YOU CONCERNING THIS GRANT.

